Citation Nr: 1617546	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease.

2.  Entitlement to a rating higher than 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefits sought on appeal.  Jurisdiction over the case was later transferred to the RO in Wichita, Kansas.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in June 2011.  The matter was then remanded for further development in July 2013.  The VLJ who held this hearing and issued this remand has since left the Board.  The matter was again remanded in October 2014 to afford the Veteran an additional hearing.  In March 2015, he testified before the undersigned VLJ at another videoconference hearing.  A copy of both hearing transcripts is of record.

In May 2015, the Board granted service connection for multilevel degenerative disc and joint disease of the lumbar spine, assigned separate 10 percent ratings for limitation of motion associated with the right and left knee arthritis, and denied entitlement to evaluations in excess of 10 for right and left knee degenerative joint disease.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with respect to the claims for entitlement to evaluations in excess of 10 percent for right and left knee instability.  Pursuant to a March 2016 Joint Motion for Remand (JMR) and Court Order, that part of the Board's decision denying entitlement to evaluations in excess of 10 percent regarding instability of the right knee and left knee was vacated and the matter remanded for further action in compliance with the JMR.  The Court noted that the Veteran was not appealing the Board's decision that assigned separate ratings for limitation of motion for both knees, associated with degenerative joint disease. 

This matter has been adjudicated through the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The service-connected right knee degenerative joint disease has been manifested by moderate instability, but not severe instability.

2.  The service-connected left knee degenerative joint disease has been manifested by moderate instability, but not severe instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a rating 20 percent, but no higher, for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claims. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's knee disabilities. 

Notably, the Veteran testified at his March 2015 hearing that his knee conditions had worsened since his last VA examination in October 2013.  Generally, in a claim for increased rating, when a claimant asserts that a service-connected disability has increased in severity since the last VA examination, a new examination is provided to assess the current status of the disability. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the Veteran already indicated that his knees had worsened during his June 2011 hearing, and an examination was subsequently obtained. As discussed below, however, there was no appreciable increase in symptomatology associated with these knee disabilities.  In light of this history, and considering the Veteran has had ample opportunity to submit evidence pertaining to his knees, and given the fact that this appeal has already been remanded twice, an additional remand for another VA examination is not appropriate.  See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had hearings before the Board.  These hearings were appropriately conducted as the presiding VLJs duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  The Board notes that the Veteran has been provided every opportunity to identify or submit evidence to support his claim, and he was afforded Board hearings to provide testimony.  Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Instability

At the outset, the Board notes that the VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  It explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. Id.  These holdings are applicable in the current case, as the Veteran's ratings under DC 5257 contemplate the reports of falls and knee instability, while ratings under DC 5003 only contemplate limitation of motion of the knees.  While the Veteran receives separate evaluations for limitation of motion associated with his left and right knee arthritis, those issues were not appealed and are not before the Board.  As the relevant evidence and findings were made regarding rating the right and left knee degenerative joint disease, including rating based on pain and limitation of motion, the Board will not again report or consider the same symptoms when rating the service-connected right and left knee degenerative joint disease (rated as instability under DC 5257) that is currently on appeal.  See 38 C.F.R. § 4.14 , Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

At present, each of the Veteran's knees is assigned a 10 percent rating under Diagnostic Code (DC) 5257,  which addresses "other" knee impairment, including lateral instability or recurrent subluxation.  A 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment. 38 C.F.R. § 4.71, DC 5257.  These words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

The record reflects that the Veteran reported falls and "giving way" associated with his knee disabilities.  See September 2012 Private Treatment Records (noting 2 to 3 falls in the last 3 months); March 2015 Hearing Transcript at 8 ("Over the last probably six, seven years, I've fell three, four times.").  He also stated that he could not pick up his grandchild without fear of falling, used a cane on a daily basis, and used knee braces. See March 2015 Hearing Transcript at 5.  

According to the VA examination report in October 2008, the Veteran reported wearing braces on both knees.  Giving way and instability were listed as joint symptoms in both knees.  However, it was indicated that there was no instability in the summary of general joint conditions.  According to treatment records dated in September 2012, the Veteran reported that he had fallen 2 to 3 times in past 3 months and that his legs give out occasionally when going down stairs.  During the October 2013 VA examination, as well as treatment records dated September 2011 and September 2012, normal stability was reported in the knees on objective testing.  The October 2013 VA examination also noted that the Veteran was unsteady on his knees and appears to have fairly weak legs.  The examiner further noted that the Veteran was observed having to use his hands to help lift his legs or assist in bending his knees.  There was no evidence of dislocation or subluxation. 

After resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), as there is some objective evidence of instability, the Board finds this impairment moderate, and ratings of 20 percent under DC 5257 are warranted for each knee.  Specifically, the Board finds that ratings of 20 percent for instability of the right knee and left knee under Diagnostic Code 5257 for the entire appeal period have been met.  

The criteria for a rating higher than 20 percent for knee instability have not been demonstrated in either knee at any time during the appeal period.  Rather, a 20 percent ratings under DC 5257 adequately contemplate the Veteran's subjective reports of infrequent falls, particularly in light of the limited associated objective findings.  In the absence of evidence demonstrating severe lateral instability, a 30 percent evaluation must be denied.

The Board notes that the examiner stated that the Veteran's knee disabilities impact his ability to work in that when he has to get up, his knees lock up, and it takes him longer to move his knees and move objects like computers.  It was further noted that the Veteran works sitting down mainly.  To the extent the Veteran's bilateral knee instability associated with his degenerative joint disease impacts his work, such is accounted for in the rating criteria which, as discussed above, are designed for the purpose of compensating for impairment in earning capacity.  See 38 C.F.R. § 4.1.  




Other Diagnostic Codes of the Knee

Notably, the Veteran reported locking of the knees.  DC 5258 provides that dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint is rated at 20 percent. 38 C.F.R. § 4.71a, DC 5258.  However, the Veteran has not been diagnosed with a condition related to the semilunar cartilage of his knees.  Therefore DC 5258 is not applicable.  Similarly, DC 5256 (ankylosis of the knee), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum) are not for application as those conditions have also not been diagnosed.

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right knee conditions with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. That is, the instability of the bilateral knees is expressly contemplated by the assigned ratings DC 5257.  As noted above, the Veteran's limitation of motion is separately rated under DC 5003.  The rating schedule also contemplates locking of the knees as reported by the Veteran, though a rating for this symptom is not warranted, as discussed above.  There is no indication that the Veteran's knee conditions result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) may be implied in a claim for an increased rating if expressly raised by a claimant or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present claim, the Board finds a claim of TDIU is not implied because the Veteran does not raise such an issue.  Based on statements made by the Veteran he still works, but takes longer to move his knees and move objects.  Accordingly, the issue of entitlement to a TDIU is not addressed further in this decision. 


ORDER

A 20 percent rating for instability associated with right knee degenerative joint disease is granted.

A 20 percent rating for instability associated with left knee degenerative joint disease is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


